Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.560 Filed 11/14/20 Page 1 of 56




            EXHIBIT 15
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.561 Filed 11/14/20 Page 2 of 56




                                                 PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                  No. 20-3214
                                 _____________

              JIM BOGNET, DONALD K. MILLER, DEBRA MILLER,
                     ALAN CLARK, JENNIFER CLARK,
                                           Appellants

                                       v.

             SECRETARY COMMONWEALTH OF PENNSYLVANIA;
                   ADAMS COUNTY BOARD OF ELECTIONS;
                ALLEGHENY COUNTY BOARD OF ELECTIONS;
                ARMSTRONG COUNTY BOARD OF ELECTIONS;
             BEAVER COUNTY BOARD OF ELECTIONS; BEDFORD
               COUNTY BOARD OF ELECTIONS; BERKS COUNTY
              BOARD OF ELECTIONS; BLAIR COUNTY BOARD OF
                 ELECTIONS; BRADFORD COUNTY BOARD OF
                   ELECTIONS; BUCKS COUNTY BOARD OF
                   ELECTIONS; BUTLER COUNTY BOARD OF
                  ELECTIONS; CAMBRIA COUNTY BOARD OF
                 ELECTIONS; CAMERON COUNTY BOARD OF
                  ELECTIONS; CARBON COUNTY BOARD OF
                   ELECTIONS; CENTRE COUNTY BOARD OF
                  ELECTIONS; CHESTER COUNTY BOARD OF
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.562 Filed 11/14/20 Page 3 of 56




                  ELECTIONS; CLARION COUNTY BOARD OF
                ELECTIONS; CLEARFIELD COUNTY BOARD OF
                  ELECTIONS; CLINTON COUNTY BOARD OF
                 ELECTIONS; COLUMBIA COUNTY BOARD OF
                ELECTIONS; CRAWFORD COUNTY BOARD OF
               ELECTIONS; CUMBERLAND COUNTY BOARD OF
                  ELECTIONS; DAUPHIN COUNTY BOARD OF
                ELECTIONS; DELAWARE COUNTY BOARD OF
              ELECTIONS; ELK COUNTY BOARD OF ELECTIONS;
               ERIE COUNTY BOARD OF ELECTIONS; FAYETTE
              COUNTY BOARD OF ELECTIONS; FOREST COUNTY
             BOARD OF ELECTIONS; FRANKLIN COUNTY BOARD
                 OF ELECTIONS; FULTON COUNTY BOARD OF
                   ELECTIONS; GREENE COUNTY BOARD OF
               ELECTIONS; HUNTINGDON COUNTY BOARD OF
                  ELECTIONS; INDIANA COUNTY BOARD OF
                 ELECTIONS; JEFFERSON COUNTY BOARD OF
                  ELECTIONS; JUNIATA COUNTY BOARD OF
               ELECTIONS; LACKAWANNA COUNTY BOARD OF
                ELECTIONS; LANCASTER COUNTY BOARD OF
                ELECTIONS; LAWRENCE COUNTY BOARD OF
                  ELECTIONS; LEBANON COUNTY BOARD OF
                   ELECTIONS; LEHIGH COUNTY BOARD OF
                  ELECTIONS; LUZERNE COUNTY BOARD OF
                 ELECTIONS; LYCOMING COUNTY BOARD OF
                  ELECTIONS; MCKEAN COUNTY BOARD OF
                   ELECTIONS; MERCER COUNTY BOARD OF
                   ELECTIONS; MIFFLIN COUNTY BOARD OF
                  ELECTIONS; MONROE COUNTY BOARD OF
               ELECTIONS; MONTGOMERY COUNTY BOARD OF
                 ELECTIONS; MONTOUR COUNTY BOARD OF

                                      -2-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.563 Filed 11/14/20 Page 4 of 56




              ELECTIONS; NORTHAMPTON COUNTY BOARD OF
              ELECTIONS; NORTHUMBERLAND COUNTY BOARD
                  OF ELECTIONS; PERRY COUNTY BOARD OF
               ELECTIONS; PHILADELPHIA COUNTY BOARD OF
              ELECTIONS; PIKE COUNTY BOARD OF ELECTIONS;
                   POTTER COUNTY BOARD OF ELECTIONS;
                SCHUYLKILL COUNTY BOARD OF ELECTIONS;
                   SNYDER COUNTY BOARD OF ELECTIONS;
                 SOMERSET COUNTY BOARD OF ELECTIONS;
                  SULLIVAN COUNTY BOARD OF ELECTIONS;
               SUSQUEHANNA COUNTY BOARD OF ELECTIONS;
                TIOGA COUNTY BOARD OF ELECTIONS; UNION
                  COUNTY BOARD OF ELECTIONS; VENANGO
             COUNTY BOARD OF ELECTIONS; WARREN COUNTY
                BOARD OF ELECTIONS; WASHINGTON COUNTY
             BOARD OF ELECTIONS; WAYNE COUNTY BOARD OF
             ELECTIONS; WESTMORELAND COUNTY BOARD OF
                  ELECTIONS; WYOMING COUNTY BOARD OF
             ELECTIONS; YORK COUNTY BOARD OF ELECTIONS


                    DEMOCRATIC NATIONAL COMMITTEE,
                                             Intervenor
                         ______________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                          District Court No. 3-20-cv-00215
                     District Judge: Honorable Kim. R. Gibson
                            _______________________


                                         -3-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.564 Filed 11/14/20 Page 5 of 56




                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 November 9, 2020

               Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                                  Circuit Judges

                             (Filed: November 13, 2020)

             Brian W. Barnes
             Peter A. Patterson
             David H. Thompson
             Cooper & Kirk
             1523 New Hampshire Avenue, N.W.
             Washington, D.C. 20036
                    Counsel for Appellants

             Mark A. Aronchick
             Michele D. Hangley
             Robert A. Wiygul
             Hangley Aronchick Segal Pudlin & Schiller
             One Logan Square
             18th & Cherry Streets, 27th Floor
             Philadelphia, PA 19103

             J. Bart DeLone
             Sean A. Kirkpatrick
             Keli M. Neary
             Office of Attorney General of Pennsylvania
             Strawberry Square
             Harrisburg, PA 17120
                                         -4-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.565 Filed 11/14/20 Page 6 of 56




             Dimitrios Mavroudis
             Jessica Rickabaugh
             Joe H. Tucker, Jr.
             Tucker Law Group
             Ten Penn Center
             1801 Market Street, Suite 2500
             Philadelphia, PA 19103
                    Counsel Secretary Commonwealth of
                    Pennsylvania

             Elizabeth A. Dupuis
             Molly E. Meachem
             Babst Calland
             330 Innovation Boulevard
             Suite 302
             State College, PA 16803
                    Counsel for Armstrong, Bedford, Blair, Centre
                    Columbia, Dauphin, Fayette, Huntingdon,
                    Indiana, Lackawanna, Lawrence, Northumberland,
                    Venango, and York County Boards of Elections

             Christine D. Steere
             Deasey Mahoney & Valentini
             103 Chesley Drive
             Lafayette Building, Suite 101
             Media, PA 19063
                    Counsel for Berks County Board of Elections


                                         -5-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.566 Filed 11/14/20 Page 7 of 56




             Edward D. Rogers
             Elizabeth V. Wingfield
             Ballard Spahr
             1735 Market Street, 51st Floor
             Philadelphia, PA 19103
                    Counsel for Delaware County Board of Elections

             Stephen B. Edwards
             Frank J. Lavery, Jr.
             Andrew W. Norfleet
             Lavery Law
             225 Market Street
             Suite 304, P.O. Box 1245
             Harrisburg, PA 17108
                    Counsel for Franklin and Perry
                    County Boards of Elections

             Thomas R. Shaffer
             Glassmire & Shaffer Law Offices
             5 East Third Street
             P.O. Box 509
             Coudersport, PA 16915
                    Counsel for Potter County Board of Elections

             Marc E. Elias
             Uzoma Nkwonta
             Courtney A. Elgart
             Perkins Coie
             700 13th Street, N.W. Suite 800
                                         -6-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.567 Filed 11/14/20 Page 8 of 56




             Washington, D.C. 20005
                  Counsel for Intervenor Democratic National
                  Committee

                               _____________________

                               OPINION OF THE COURT
                               _____________________

             SMITH, Chief Judge.

                    A share in the sovereignty of the state, which is
                    exercised by the citizens at large, in voting at
                    elections is one of the most important rights of
                    the subject, and in a republic ought to stand
                    foremost in the estimation of the law.
                    Alexander Hamilton1

                    The year 2020 has brought the country unprecedented
             challenges. The COVID-19 pandemic, which began early this
             year and continues today, has caused immense loss and vast
             disruption. As this is a presidential election year, the pandemic
             has also presented unique challenges regarding where and how
             citizens shall vote, as well as when and how their ballots shall
             be tabulated. The appeal on which we now rule stems from the
             disruption COVID-19 has wrought on the national elections.
             We reach our decision, detailed below, having carefully

             1
              Second Letter from Phocion (April 1784), reprinted in 3 The
             Papers of Alexander Hamilton, 1782 1786, 530 58 (Harold C.
             Syrett ed., 1962).
                                            -7-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.568 Filed 11/14/20 Page 9 of 56




             considered the full breadth of statutory law and constitutional
             authority applicable to this unique dispute over Pennsylvania
             election law. And we do so with commitment to a proposition
             indisputable in our democratic process: that the lawfully cast
             vote of every citizen must count.

                     I.     BACKGROUND & PROCEDURAL HISTORY

                A. The Elections and Presidential Electors Clause

                    The U.S. Constitution  delegates to   state
                     [s]
             and Manner of holding Elections for Senators and

                                              Const. art. I, § 4, cl. 1. This
                                                               The Elections
             Clause effectively gives state governments
             authority to regulate the mechanics of federal elections, Foster
             v. Love, 522 U.S. 67, 69 (1997), with Congress retaining
                                  to                                       s,
             Colegrove v. Green, 328 U.S. 549, 554 (1946). Congress has
             not often wielded
             of Congress, so far as it extends and conflicts with the
             regulations of the State, necessarily supersedes them. Ex
             Parte Siebold, 100 U.S. 371, 384, 399 (1879)
             Constitution and constitutional laws of the [United States] are
             . . . the supreme law of the land; and, when they conflict with
             the laws of the States, they are of paramount authority and
             obligatio      .
             after the 1st Monday in November, in every even numbered


                                           -8-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.569 Filed 11/14/20 Page 10 of 56




                    Much like the Elections Clause, the
             of the U.S. Constitution
             appoint, in such Manner as the Legislature thereof may direct,
                                                         Const. art. II, § 1,
             cl. 2. Congress can                     Time of chusing the
             Electors, and the Day on which they shall give their Votes;
             which D
             U.S. Const. art. II, § 1, cl. 4. Congress has set the time for

             in November, in every fourth year succeeding every election


                     This year, both federal statutes dictate that the day for
             the election was to fall on Tuesday, November 3
                   .

                 B.


             delegation of authority to states to regulate the times, places,
             and manner of holding federal elections, the Pennsylvania
             General Assembly has enacted a comprehensive elections
             code. In 2019, the General Assembly passed Act 77, which
             (among other things)                     -
                              2
             in Pennsylvania : all eligible voters in Pennsylvania may vote
             by mail without the need to show their absence from their
             voting district on the day of the election. 25 Pa. Stat. and Cons.
             Stat. §§ 3150.11 3150.17. Under Act 77
             mail-in ballots shall be processed if received not later than five

             2
              Throughout this opinion, we refer to absentee voting and
             mail-in voting interchangeably.
                                            -9-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.570 Filed 11/14/20 Page 11 of 56




                            f the first Tuesday prior to the day of any
                                    Id. § 3150.12a(a). After Act 77,
             completed absentee [or mail-in] ballot must be received in the
             office of the county board of elections no later than eight

             vote to count. Id. §§ 3146.6(c), 3150.16(c).

                C. The Pennsylvania Supreme Court Decision

                    Soon after

             and several Republican congressional candidates and voters
             brought suit against Kathy Boockvar, Secretary of the
             Commonwealth of Pennsylvania, and all of
             county boards of elections. That suit, filed in the Western
             District of Pennsylvania, alleged                         -
             mail-in voting regime violated both the federal and
             Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
             Boockvar, No. 2:20-cv-966, 2020 WL 4920952, at *1 (W.D.
             Pa. Aug. 23, 2020). Meanwhile, the Pennsylvania Democratic
             Party and several Democratic elected officials and
             congressional candidates filed suit in Pennsylvania
             Commonwealth Court, seeking declaratory and injunctive
             relief related to statutory-interpretation issues involving Act 77
             and the Pennsylvania Election Code. See Pa. Democratic
             Party v. Boockvar, 238 A.3d 345, 2020 WL 5554644, at *1
             (Pa. Sept. 17, 2020).           Secretary Boockvar asked the
             Pennsylvania Supreme Court to exercise extraordinary
             jurisdiction to allow it to immediately consider the case, and
             her petition was granted without objection. Id. at *3.


                                           -10-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.571 Filed 11/14/20 Page 12 of 56




                    Pending resolution of the Pennsylvania Supreme Court
             case, Secretary Boockvar requested that the Western District
             of Pennsylvania stay the federal case. Trump for Pres. v.
             Boockvar, 2020 WL 4920952, at *1. The District Court
             obliged and concluded that it would abstain under Railroad
             Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).
             See Trump for Pres. v. Boockvar, 2020 WL 4920952, at *21.
             The RNC then filed a motion for limited preliminary injunctive
             relief asking that all mailed ballots be segregated, but the
             District Court denied the motion, finding that the

                   Donald J. Trump for Pres., Inc. v. Boockvar, No. 2:20-
             cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept. 8, 2020).

                    With the federal case stayed, the state court matter
             proceeded. The Pennsylvania Democratic Party argued that a
             combination of the COVID-19 pandemic and U.S. Postal
             Service ( USPS ) mail-delivery delays made it difficult for
             absentee voters to timely return their ballots in the June 2020
             Pennsylvania primary election. Pa. Democratic Party, 2020
             WL 5554644, at *10. The Pennsylvania Democratic Party
             claimed that this voter disenfranchisement violated the

             art I., § 5,3 and sought, among other things, a weeklong
             extension of the deadline for receipt of ballots cast by Election
             Day in the upcoming general election the same deadline for
             the receipt of ballots cast by servicemembers residing overseas.

             3
                 The Free and Equal Elections Clause of the Pennsylvania

             no power, civil or military, shall at any time interfere to prevent
                                                          Pa. Const. art. 1, § 5.
                                            -11-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.572 Filed 11/14/20 Page 13 of 56




             Id. at *2. Secretary Boockvar originally opposed the extension
             deadline; she changed her position after receiving a letter from


             standards,               ensure that a ballot in Pennsylvania
             would be received by 8:00 P.M. on Election Day, the voter
             would need to mail it a full week in advance, by October 27,
             which was also the deadline to apply for a mail-in ballot. Id.
             at *13; 25 Pa. Stat. and Cons. Stat. § 3150.12a(a). Secretary
             Boockvar accordingly recommended a three-day extension to
             the received-by deadline. Pa. Democratic Party, 2020 WL
             5554644, at *12 13.

                    In a September 17, 2020 decision, the Pennsylvania
             Supreme Court concluded                    existing delivery
             standards could not meet the timeline built into the Election
             Code and that circumstances beyond voters
             lead to their disenfranchisement. Pa. Democratic Party, 2020
             WL 5554644, at *18. The Court accordingly held that the

             required a three-day extension of the ballot-receipt deadline for
             the November 3 general election. Id. at *18, *31. All ballots
             postmarked by 8:00 P.M. on Election Day and received by 5:00
             P.M. on the Friday after Election Day, November 6, would be
             considered                                                  Id. at
             *31. Ballots postmarked or signed after Election Day,
             November 3, would be rejected. Id. If the postmark on a ballot
             received before the November 6 deadline was missing or
             illegible, the ballot would be presumed to be
             preponderance of the evidence demonstrates that it was mailed
                                                                            Id.

                                           -12-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.573 Filed 11/14/20 Page 14 of 56




             Shortly after the ruling, Pennsylvania voters were notified of
             the Deadline Extension and Presumption of Timeliness.

                D. Appeal to the U.S. Supreme Court, and This
                Litigation

                    The Republican Party of Pennsylvania and several
             intervenors, including the President pro tempore of the
             Pennsylvania Senate, sought to challenge in the Supreme Court
             of the United States the constitutionality of the Pennsylvania
                              ruling. Because the November election date
             was fast approaching, they filed an emergency application for

             review on the merits. The U.S. Supreme Court denied the
             emergency stay request in a 4-4 decision. Republican Party of
             Pa. v. Boockvar, No. 20A54, 592 U.S. __, 2020 WL 6128193
             (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53, 592 U.S.
             __, 2020 WL 6128194 (Oct. 19, 2020). After denial of the stay,
             the petitioners moved for expedited consideration of their
             petition for certiorari. In denying that motion, Justice Alito
             noted that, per the Pennsylvania Attorney General, all county
             boards of elections would segregate ballots received during the
             Deadline Extension period from those received by 8:00 P.M.
             on Election Day. Republican Party of Pa. v. Boockvar, No.
             20-542, 592 U.S. __, 2020 WL 6304626, at *2 (Oct. 28, 2020)
             (Alito, J., statement). Justice Alito later issued an order
             requiring that all county boards of elections segregate such
             ballots and count them separately. Republican Party of Pa. v.
             Boockvar, No. 20A84, 2020 WL 6536912 (Mem.) (U.S. Nov.
             6, 2020) (Alito, J.).


                                          -13-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.574 Filed 11/14/20 Page 15 of 56




                    In the meantime, on October 22, 2020, three days after
             the U.S. Supreme Court declined to stay the Pennsylvania
                                order, Plaintiffs herein filed this suit in the
             Western District of Pennsylvania. Plaintiffs are four registered
             voters from Somerset County, Pennsylvania, who planned to
             vote in person on Election Day (                            ) and
             Pennsylvania congressional candidate Jim Bognet.
             Defendants are Secretary Boockvar and each Pennsylvania
                       board of elections.

                   Bognet, the congressional candidate, claimed that the
             Deadline Extension and Presump
             County Boards of Elections to accept votes . . . that would

             election where Congress has paramount authority to set the
              times, places, and manner                            Bognet v.
             Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2 (W.D.
             Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by voting
             in person, they had to comply with the single, uniform federal
             Election Day deadline, whereas mail-in voters could submit
             votes any time before 5:00 P.M. on November 6. Id. Thus,
             they alleged, the Pennsylvania Supreme Court treated them in
             an arbitrary and disparate way by elevating mail-in voters to a
                                                in violation of the U.S.
             Co
             federal Election Day set by Congress. Id. The Voter Plaintiffs
             also asserted that counting ballots received after Election Day
             during the Deadline Extension period would unlawfully dilute
             their votes in violation of the Equal Protection Clause. Id.

                    All Plaintiffs sought to enjoin Defendants from
             counting ballots received during the Deadline Extension
                                           -14-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.575 Filed 11/14/20 Page 16 of 56




             period. Id. They also sought a declaration that the Deadline
             Extension and Presumption of Timeliness are unconstitutional
             under the Elections Clause and the Electors Clause as well as
             the Equal Protection Clause. Id. Because Plaintiffs filed their
             suit less than two weeks before Election Day, they moved for
             a temporary restraining order ( TRO ), expedited hearing, and
             preliminary injunction. Id.

                     The District Court commendably accommodated
                                                          , then expeditiously
             issued a thoughtful memorandum order on October 28,
             denying the motion for a TRO and preliminary injunction. Id.
             at *7. The District Court held that Bognet lacked standing
             because his claims were too speculative and not redressable.
             Id. at *3. Similarly, the District Court concluded that the Voter
             Plaintiffs lacked standing to bring their Equal Protection voter
             dilution claim because they alleged only a generalized
             grievance. Id. at *5.

                     At the same time, the District Court held that the Voter
             Plaintiffs had standing to pursue their Equal Protection
             arbitrary-and-disparate-treatment claim. But it found that the
             Deadline Extension did not engender arbitrary and disparate
             treatment because that provision did not extend the period for
             mail-in voters to actually cast their ballots; rather, the
             extension only directed that the timely cast ballots of mail-in
             voters be counted. Id. As to the Presumption of Timeliness,
             the District Court held that the Voter Plaintiffs were likely to
             succeed on the merits of their arbitrary-and-disparate-
             treatment challenge. Id. at *6. Still, the District Court declined
             to grant a TRO because the U.S.
             repeatedly emphasized that . . . federal courts should ordinarily
                                           -15-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.576 Filed 11/14/20 Page 17 of 56




                                                                     Id. at *7
             (citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam)).
             The District Court concluded
             before the election. . . . [g]ranting the relief Plaintiffs seek
             would result in significant voter confusion; precisely the kind
             of confusion that Purcell                   Id.

                    Plaintiffs appealed the denial of their motion for a TRO
             and preliminary injunction to this Court on October 29, less
             than a week before Election Day. Plaintiffs requested an
             expedited briefing schedule: specifically, their opening brief
             would be due on October 30 and the response briefs on
             November 2. Notably, Plaintiffs sought to file a reply brief on
             November 3 Election Day. Appellants Emergency Mot. for
             Expedited Briefing, Dkt. No. 17. Defendants opposed the
             expedited briefing schedule, arguing that Plaintiffs own delay
             had caused the case to reach this Court mere days before the
             election.                               Appellants Emergency
             Mot. for Expedited Briefing, Dkt. No. 33. Defendants also
             contended that Plaintiffs sought to punish voters by
             invalidating the very rules mail-in voters had relied on when
             they cast their ballots. Defendants asked us to deny the motion
             for expedited briefing and offered to supply us with the actual
             numbers of mail-in ballots received during the Deadline
             Extension period together with an approximate count of how
             many of those mail-in ballots lacked legible postmarks. Id.

                    Even had we
             briefing, the schedule they proposed would have effectively
             foreclosed us from ruling on this appeal before Election Day.
                                              and instead ordered that their
             opening brief be filed by November 6. Order, No. 20-3214,
                                           -16-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.577 Filed 11/14/20 Page 18 of 56




             Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
             response briefs by November 9, forgoing receipt of a reply
             brief.4 Id. With the matter now fully briefed, we consider
                                                              TRO and
             preliminary injunction.

                             II.    STANDARD OF REVIEW

                   The District Court exercised jurisdiction under 28
             U.S.C. § 1331. We exercise jurisdiction under § 1292(a)(1).

                     Ordinarily, an order denying a TRO is not immediately
             appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
             159 (3d Cir. 2020). Here, although Bognet and the Voter
             Plaintiffs styled their motion as an Emergency Motion for a
             TRO and Preliminary Injunction, see Bognet v. Boockvar, No.
             3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
                                    plainly went beyond simply ruling on the
             TRO request.

                     Plaintiffs filed their motion for a TRO and a preliminary
             injunction on October 22, along with a supporting brief.
             Defendants then filed briefs opposing the motion, with
             Plaintiffs filing a reply in support of their motion. The District
             Court heard argument from the parties, remotely, during a 90-
             minute hearing. The next day, the District Court ruled on the
             merits of the request for injunctive relief. Bognet, 2020 WL
             6323121, at *7. T

             4
               Because we have received comprehensive briefing, and given
             the weighty public interest in a prompt ruling on the matter
             before us, we have elected to forgo oral argument.
                                           -17-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.578 Filed 11/14/20 Page 19 of 56




             denied both Bognet and the Voter Plaintiffs the affirmative
             relief they sought to obtain prior to Election Day, confirming
             that the Commonwealth was to count mailed ballots received
             after the close of the polls on Election Day but before 5:00 P.M.
             on November 6.

                     In determining whether Bognet and the Voter Plaintiffs
             had standing to sue, we resolve a legal issue that does not re-
             quire resolution of any factual dispute. Our review is de novo.
             Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 266 (3d Cir.
                                                                            -
             nary injunction, we review the cour
             error, its conclusions of law de novo, and the ultimate decision
             ..                                 Reilly v. City of Harrisburg,
             858 F.3d 173, 176 (3d Cir. 2017) (quoting Bimbo Bakeries
             USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir. 2010))
             (cleaned up).

                                     III.   ANALYSIS

                A. Standing

                      Derived from separation-of-powers principles, the law
                                           vent the judicial process from being
                                                                       Clapper v.
                                      , 568 U.S. 398, 408 (2013) (citations
             omitted). Article III of the U.S.
             judicial P                                n both the Supreme Court
                                     Courts as the Congress may from time to
                                              U.S. Const. art. III, § 1. But this
                         P
             Id. art. III, § 2; see also Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
                                            -18-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.579 Filed 11/14/20 Page 20 of 56




             1547 (2016). To ensure that judges avoid rendering impermis-
             sible advisory opinions, parties seeking to invoke federal
             judicial power must first establish their standing to do so.
             Spokeo, 136 S. Ct. at 1547.

                     Article III standing doctrine speaks in jargon, but the
             gist of its meaning is plain enough. To bring suit, you and
             you personally must be injured, and you must be injured in a
             way that concretely impacts your own protected legal interests.
             If you are complaining about something that does not harm
             you and does not harm you in a way that is concrete then
             you lack standing. And if the injury that you claim is an injury
             that does no specific harm to you, or if it depends on a harm
             that may never happen, then you lack an injury for which you
             may seek relief from a federal court. As we will explain below,
             Plaintiffs here have not suffered a concrete, particularized, and
             non-speculative injury necessary under the U.S. Constitution
             for them to bring this federal lawsuit.

                    The familiar elements of Article III standing require a

             traceable to the challenged conduct of the defendant, and (3)

             Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
             61 (1992); Friends of the Earth, Inc. v. Laidlaw Env t Servs.
             (TOC), Inc., 528 U.S. 167, 180 81 (2000)). To plead an injury
             in fact, the party invoking federal jurisdiction must establish
             three sub-elements: first, the invasion of a legally protected
             interest                                                      -

                                           Spokeo, 136 S. Ct. at 1548
             (quoting Lujan, 504 U.S. at 560); see also
                                           -19-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.580 Filed 11/14/20 Page 21 of 56




             Shake Operations, 897 F.3d 467, 479 n.11 (3d Cir. 2018). The
             second sub-
                                                 Lujan, 504 U.S. at 560 n.1.
             As for the third, when a plaintiff alleges future injury, such
                                                   . Clapper, 568 U.S. at
             409 (quoting Lujan, 504 U.S. at 565 n.2). Allegations of
                                                             . Id. (quoting
             Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). All ele-
             ments of standing must exist at the time the complaint is filed.
             See Lujan, 504 U.S. at 569 n.4.

                     With these guideposts in mind, we turn to whether
             Plaintiffs have pleaded an Article III injury. They bring several
             claims under 42 U.S.C. § 1983, asserting deprivation of their
             constitutional rights. They                                     -
                                                                      Deadline
             Extension and Presumption of Timeliness violates the
             Elections Clause of Article I, the Electors Clause of Article II,
             and the Equal Protection Clause of the Fourteenth Amendment.
             Because Plaintiffs lack standing to assert these claims, we will
             affirm                                                 .

                    1. Plaintiffs lack standing under the Elections
                       Clause and Electors Clause.

                    Federal courts are not venues for plaintiffs to assert a

                   Allen v. Wright, 468 U.S. 737, 754 (1984), abrogated on

             Components, Inc., 572 U.S. 118, 126 27 (2014). When the
             alleged injury is undifferentiated and common to all members
             of the public, courts routinely dismiss such cases as
                                           -20-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.581 Filed 11/14/20 Page 22 of 56




                                                                      United
             States v. Richardson, 418 U.S. 166, 173 75 (1974). Such is
             the case here insofar as Plaintiffs, and specifically candidate
             Bognet, theorize their harm as the right to have government
             administered in compliance with the Elections Clause and
             Electors Clause.

                     To begin with, private plaintiffs lack standing to sue for
             alleged injuries attributable to a
             of the Elections Clause. For example, in Lance v. Coffman,
             549 U.S. 437 (2007) (per curiam), four private citizens
             challenged in federal district court a Colorado Supreme Court
             decision invalidating a redistricting plan passed by the state
             legislature and requiring use of a redistricting plan created by
             Colorado state courts. Id. at 438. The plaintiffs alleged that


             state legislature of its responsibility to draw congressional
                         Id. at 441. The U.S. Supreme Court held that the
             plaintiffs lacked Article III standing because they claimed
             harm only to their interest, and that of every citizen, in proper
             application of the Elections Clause. Id.
             injury plaintiffs allege is that the law specifically the
             Elections Clause
             would have no more directly benefitted them than the public at
             large. Id. The same is true here.


                                                                Republican
                                               .I., No. 20A28, 591 U.S. __,
             2020 WL 4680151 (Mem.), at *1 (Aug. 13, 2020) (quoting
             Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018)).
                                           -21-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.582 Filed 11/14/20 Page 23 of 56




                    Because the Elections Clause and the Electors Clause
                                             Ariz. State Legislature v. Ariz.
             Indep. Redistricting           , 576 U.S. 787, 839 (2015)
             (Roberts, C.J., dissenting) (discussing how Electors Clause
             similarly vests power to determine manner of appointing elec-

                                         stemming from the claimed viola-
             tion of the Electors Clause. See also Foster, 522 U.S. at 69
             (characterizing Electors Clause as
                                                     ; U.S. Term Limits,
             Inc. v. Thornton, 514 U.S. 779, 804 05 (1995) (noting that

             described by Electors Clause).

                      Even a party that meets Article III standing require-
             ments must ordinarily rest its claim for relief on violation of its
             own rights, not those of a third party. Pitt News v. Fisher, 215
             F.3d 354, 361 62 (3d Cir. 2000). Plaintiffs assert that the
             Pennsylvania Supreme Court            Deadline Extension and
             Presumption of Timeliness
             prerogative under the Elections Clause to
             Times, Places and Manner of holding Elections. U.S. Const.
             art. I, § 4, cl. 1. The Elections Clause grants that right to
                                           . Id.              Elections Clause
             claims thus
                                                   Corman v. Torres, 287 F.
             Supp. 3d 558, 573 (M.D. Pa. 2018) (three-judge panel) (per
             curiam). Plaintiffs here are four individual voters and a candi-
             date for federal office; they in no way constitute the General
             Assembly, nor can they be said to comprise any part of the law-
             making processes of Pennsylvania. Ariz. State Legislature,

                                            -22-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.583 Filed 11/14/20 Page 24 of 56




             576 U.S. at 824.5 Because Plaintiffs are not the General
             Assembly, nor do they bear any conceivable relationship to
             state lawmaking processes, they lack standing to sue over the

             Elections and Electors Clauses. No member of the General
             Assembly is a party to this lawsuit.

                    That said, prudential standing can

             legal rights. Yet                   fit the bill. A plaintiff may
             assert the rights of another if he or she                       -


                          Kowalski v. Tesmer, 543 U.S. 125, 130 (2004)
             (citation omitted). Plaintiffs cannot invoke this exception to
             the rule against raising the rights of third parties because they
             enjoy no close relationship with the General Assembly, nor

             5
               Bognet seeks to represent Pennsylvania in Congress, but even
             if he somehow had a relationship to state lawmaking processes,
             he would lack personal standing to sue for redress of the

             power), which necessarily damage[d] all Members of [the
                                         Raines v. Byrd, 521 U.S. 811, 821
             (1997) (plaintiffs were six out of 535 members of Congress);
             see also Corman, 287 F. Supp. 3d at 568 69 (concluding that

             lacked standing to sue under Elections Clause for alleged

                                        accord Va. House of Delegates v.
             Bethune-Hill, 139 S. Ct. 1945, 1953 (2019).

                                           -23-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.584 Filed 11/14/20 Page 25 of 56




             have they
             ability to protect its own interests. See, e.g., Corman, 287 F.
             Supp. 3d
             standing, drawn from Bond v. United States, 564 U.S. 211
             (2011), advance the ball.

                    In Bond, the Supreme Court held that a litigant has pru-
             dential standing to challenge a federal law that allegedly
                                                         in contravention of
                                                      enshrined in the Tenth
             Amendment. Id. at 223 24. The defendant in Bond challenged
             her conviction under 18 U.S.C. § 229, which Congress enacted
             to comply with a chemical weapons treaty that the United
             States had entered. Id. at 214 15. Convicted under the statute
             she sought to challenge, Bond satisfied Article III standing
             requirements. Id. at
             incarceration as concrete, and redressable by invalidation of
             her conviction); id. at 224 25 (noting that Bond was subject to
                                                           he might not have

                                        . She argued that her conduct was
                               such that § 229 usurped the Commonwealth
             reserved police powers. Id. Rejecting the Government
             contention that Bond was barred as a third party from asserting
             the rights of the Commonwealth, id. at 225, the Court held that
                    structural principles secured by the separation of powers
                                                               . Id. at 222
             ( ederalism also protects the liberty of all persons within a
             State by ensuring that laws enacted in excess of delegated
             governmental power cannot direct or control their actions. . . .
             When government acts in excess of its lawful powers, that
                                             ).
                                           -24-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.585 Filed 11/14/20 Page 26 of 56




                                                         here is that the Penn-
             sylvania Supreme Court intruded on the authority delegated to
             the Pennsylvania General Assembly under Articles I and II of
             the U.S. Constitution to regulate federal elections. They do not
             allege any violation of the Tenth Amendment, which provides
                                                                 States by the
             Constitution, nor prohibited by it to the States, are reserved to
             the States respectively, or to the people.         Const. amend.
             X. Nor could they. After all, states have no inherent or
             reserved power over federal elections. U.S. Term Limits, 514
             U.S. at 804 05.


                          Gonzalez v. Arizona, 677 F.3d 383, 392 (9th Cir.
             2012). Either federal and state election law              rate
             harmoniously in a single procedural scheme
             and the federal law
             under the Elections Clause. Id. at 394. An assessment that the
             Pennsylvania Supreme Court lacked the legislative authority

             Elections Clause (                 27) does not implicate
             Bond, the Tenth Amendment, or even Article VI
             Clause.6 See Gonzalez, 677 F.3d at 390 92 (contrasting


             6
               Our conclusion departs from the recent decision of an Eighth
             Circuit panel which, over a dissent, concluded that candidates
             for the position of presidential elector had standing under Bond
             to challenge a Minnesota state-court consent decree that
             effectively extended the receipt deadline for mailed ballots.
             See Carson v. Simon, No. 20-3139, 2020 WL 6335967, at *5
             (8th Cir. Oct. 29, 2020). The Carson court appears to have
                                           -25-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.586 Filed 11/14/20 Page 27 of 56




             Elections Clause with Supremacy Clause and describing for-
             mer

                              And, of course, third-party standing under
             Bond still presumes that the plaintiff otherwise meets the re-
             quirements of Article III; as discussed above, Plaintiffs do not.

                    Plaintiff Bognet, a candidate for Congress who is
             currently a private citizen, does not plead a cognizable injury


                                                       ness of his election
             from counting absentee ballots received within three days after
             Election Day.                      . Bognet does not explain
                                              him in a particularized way
             when, in fact, all candidates in Pennsylvania, including

             does not explain how counting more timely cast votes would
             lead to a less competitive race, nor does he offer any evidence
             tending to show that a greater proportion of mailed ballots
             received after Election Day than on or before Election Day
             would be cast
             to have standing to enjoin the counting of ballots arriving after
             Election Day, such votes would have to be sufficient in number

             See, e.g., Sibley v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C.

             cited language from Bond without considering the context
             specifically, the Tenth Amendment and the reserved police
             powers in which the U.S. Supreme Court employed that
             language. There is no precedent for expanding Bond beyond
             this context, and the Carson court cited none.
                                           -26-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.587 Filed 11/14/20 Page 28 of 56




             [plaintiff] would still fail to satisfy the redressability element
             [of standing] because enjoining defendants from casting the . .

             Newdow v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010)
             (citations omitted)). Bognet does not allege as much, and such
             a prediction was inherently speculative when the complaint
             was filed. The same can be said
             wrongfully incurred expenditures and future expenditures.
             Any harm Bognet sought to avoid in making those
                                                               he spent the
             money to avoid a speculative harm. See Donald J. Trump for
             Pres., Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 5997680,
             at *36 (W.D. Pa. Oct. 10, 2020). Nor are those expenditures
              fairly traceable under Article III to the actions that Bognet
             challenges. See, e.g., Clapper, 568 U.S. at 402, 416 (rejecting

             to make expenditures based on hypothetical future harm that is
                                      .7

                    Plaintiffs therefore lack Article III standing to challenge




             7
              The alleged injury specific to Bognet does not implicate the
             Qualifications Clause or exclusion from Congress, Powell v.
             McCormack, 395 U.S. 486, 550 (1969), nor the standing of
             members of Congress to bring actions alleging separation-of-
             powers violations. Moore v. U.S. House of Reps., 733 F.2d
             946, 959 (D.C. Cir. 1984) (Scalia, J., concurring).

                                            -27-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.588 Filed 11/14/20 Page 29 of 56




                     Deadline Extension and Presumption of Timeliness
             under the Elections Clause and Electors Clause.

                    2. The Voter Plaintiffs lack standing under the
                       Equal Protection Clause.

                                                                            the
             Voter Plaintiffs assert two claims under the Equal Protection
             Clause.8 First, they contend that the influence of their votes,
             cast in person on Election Day, is
             ballots cast on or before Election Day but received between
             Election Day and the Deadline Extension date, ballots which
             Plaintiffs assert cannot be lawfully counted; and (b) mailed
             ballots that were unlawfully cast (i.e., placed in the mail) after
             Election Day but are still counted because of the Presumption
             of Timeliness. Second, the Voter Plaintiffs allege that the
             Deadline Extension and the Presumption of Timeliness create
             a preferred class of voters

             Bush v. Gore, 531 U.S. 98, 104 05 (2000). The Voter
             Plaintiffs lack Article III standing to assert either injury.

                        a. Vote Dilution

                    As discussed above, the foremost element of standing is
             injury in fact, which requires the plaintiff to show a harm that

                                             Spokeo, 136 S. Ct. at 1547
             48 (citation omitted). The Voter Plaintiffs lack standing to

             8
               Only the Voter Plaintiffs bring the Equal Protection count in
             the Complaint; Bognet did not join that count.
                                           -28-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.589 Filed 11/14/20 Page 30 of 56




             redress their alleged vote dilution because that alleged injury is
             not concrete as to votes counted under the Deadline Extension,
             nor is it particularized for Article III purposes as to votes
             counted under the Deadline Extension or the Presumption of
             Timeliness.

                          i.   No concrete injury from vote dilution
                               attributable to the Deadline Extension.

                    The Voter Plaintiffs
             implementation of the Deadline Extension violates the Equal
             Protection Clause because                    counting ballots
             received within three days of Election Day dilutes their votes.
             But the source of this purported illegality is necessarily a
             matter of state law, which makes any alleged harm abstract for
             purposes of the Equal Protection Clause. And the purported
             vote dilution is also not concrete because it would occur in
             equal proportion without the alleged procedural illegality
             that is, had the General Assembly enacted the Deadline
             Extension, which the Voter Plaintiffs do not challenge
             substantively.9


             9
                We exclude the Presumption of Timeliness from our
             concreteness analysis. Plaintiffs allege that the federal statutes
             providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C.
             § 7, conflict with, and thus displace, any state law that would
             authorize voting after Election Day. They claim that the
             Presumption permits, theoretically at least, some voters whose
             ballots lack a legible postmark to vote after Election Day, in
             violation of these federal statutes. So unlike the Deadline
             Extension, Plaintiffs contend that the General Assembly could
                                           -29-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.590 Filed 11/14/20 Page 31 of 56




             dilution stemming from the Deadline Extension turns on the
             federal and state laws applicable to voting procedures. Federal
             law does not provide for when or how ballot counting occurs.
             See, e.g., Trump for Pres., Inc. v. Way, No. 20-cv-01753, 2020
             WL 5912561, at *12 (D.N.J. Oct. 6, 2020)
             the Court to no federal law regulating methods of determining
             the timeliness of mail-in ballots or requiring that mail-in ballots
                                ; see also Smiley v. Holm, 285 U.S. 355, 366
             (1932) (noting that Elections Clause delegates to state
             lawmaking processes
                                                         nstead, the Elections
             Clause delegates
             authority to prescribe such procedural regulations applicable to
             federal elections. U.S. Term Limits, 514 U.S. at 832
             Framers intended the Elections Clause to grant States authority

             electors should vote by ballot or vivâ voce
             James Madison, 2 Records of the Federal Convention of 1787,
             at 240 (M. Farrand ed. 1911) (cleaned up)); Smiley, 285 U.S.
             at 366 (describing state authority under Elections Clause
             provide a complete code for congressional elections . . . in


             not enact the Presumption consistent with the Constitution.
             This conceptualization of injury is thus more properly

             Extension injury attributable to voters having their timely
             voted ballots received and counted after Election Day. That
             said, we express no opinion about whether the Voter Plaintiffs
             have, in fact, alleged such a concrete injury for standing
             purposes.
                                            -30-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.591 Filed 11/14/20 Page 32 of 56




             relation to notices, registration, supervision of voting,
             protection of voters, prevention of fraud and corrupt practices,
             counting of votes, duties of inspectors and canvassers, and
                                                           . That delegation

             are necessary in order to enforce the fundamental right
                        Smiley, 285 U.S. at 366. Congress exercises its
                                                     only if the state

                                                      Gonzalez, 677 F.3d at
             394.

                    The Deadline Extension and federal laws setting the
             date for federal elections can, and indeed do, operate harmoni-
             ously. At least 19 other States and the District of Columbia
             have post-Election Day absentee ballot receipt deadlines.10

             10
               See AS § 15.20.081(e) & (h) (Alaska 10 days after Election
             Day if postmarked on or be
             Cal. Elec. Code § 3020(b) (California          three days after
             Election Day if postmarked on or before Election Day); DC ST
             § 1-1001.05(a)(10A) (District of Columbia seven days after
             the election if postmarked on or before Election Day); 10 ILCS
             5/19-8, 5/18A-15 (Illinois      14 days after the election if
             postmarked on or before Election Day); K.S.A. 25-1132
             (Kansas three days after the election if postmarked before the
             close of polls on Election Day); MD Code, Elec. Law, § 9-505
             (Maryland        the second Friday after Election Day if
             postmarked on or before Election Day); Miss. Code Ann. § 23-
             15-637 (Mississippi five business days after Election Day if
             postmarked on or before Election Day); NV Rev Stat § 293.317
             (Nevada by 5:00 P.M. on the seventh day after Election Day
                                           -31-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.592 Filed 11/14/20 Page 33 of 56




             And many States also accept absentee ballots mailed by over-
             seas uniformed servicemembers that are received after Election
             Day, in accordance with the federal Uniformed and Overseas


             if postmarked by Election Day, and ballots with unclear
             postmarks must be received by 5:00 P.M. on the third day after
             Election Day); N.J.S.A. 19:63-22 (New Jersey 48 hours after
             polls close if postmarked on or before Election Day);
                               . Law § 8-412 (New York seven days after
             the election for mailed ballots postmarked on Election Day);
             N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta, Nos. 20-
             2104, 20-2107, 2020 WL 6156302, at *2 (4th Cir. Oct. 20,
             2020) (North Carolina recognizing extension from three to
             nine days after the election the deadline for mail ballots
             postmarked on or before Election Day); Texas Elec. Code §
             86.007 (the day after the election by 5:00 P.M. if postmarked
             on or before Election Day); Va. Code 24.2-709 (Virginia by
             noon on the third day after the election if postmarked on or

             (Washington no receipt deadline for ballots postmarked on
             or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West
             Virginia five days after the election if postmarked on or
             before Election Day); see also Iowa Code § 53.17(2) (by noon
             the Monday following the election if postmarked by the day
             before Election Day); NDCC 16.1-07-09 (North Dakota
             before the canvass if postmarked the day before Election Day);
             R.C. § 3509.05 (Ohio 10 days after the election if postmarked
             by the day before Election Day); Utah Code Ann. § 20A-3a-
             204 (seven to 14 days after the election if postmarked the day
             before the election).

                                          -32-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.593 Filed 11/14/20 Page 34 of 56




             Citizens Absentee Voting Act, 52 U.S.C. §§ 20301 20311. So
             the Voter                  cognizable basis for alleging dilution
             from the               counting of invalid ballots is state law
             defining lawful and unlawful ballot counting practices. Cf.
             Wise v. Circosta, Nos. 20-2104, 20-2107, 2020 WL 6156302,
                                                                     illegally
             counted if they are received more than three days after Election
             Day depends on an issue of state law from which we must
                                             l)), application for injunctive
             relief denied sub nom. Moore v. Circosta, No. 20A72, 592 U.S.
             __, 2020 WL 6305036 (Oct. 28, 2020). The Voter Plaintiffs
             seem to admit as much, arguing          counting votes that are
                                                                 tments will

                                             see also id. at 31. In other
             words, the Voter Plaintiffs say that the Election Day ballot
             receipt deadline in                   codified election law
             renders the ballots untimely and therefore unlawful to count.
             Defendants, for their part, contend that the Pennsylvania

             Equal Elections Clause of the state constitution renders them
             timely, and therefore lawful to count.

                    This conceptualization of vote dilution state actors
             counting ballots in violation of state election law is not a
             concrete harm under the Equal Protection Clause of the
             Fourteenth Amendment. Violation of state election laws by
             state officials or other unidentified third parties is not always
             amenable to a federal constitutional claim. See Shipley v.
             Chicago Bd. of Election Comm rs, 947 F.3d 1056, 1062 (7th
             Cir. 2020)
             state election officials does not transgress against the
                                           -33-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.594 Filed 11/14/20 Page 35 of 56




                                         ; Powell v. Power, 436 F.2d 84, 88
             (2d Cir. 1970) (rejecting Equal Protection Clause claim arising

             unqualified to participate in closed primary).
             intended by the Fourteenth Amendment . . . that all matters
             formerly within the exclusive cognizance of the states should
                                                  Snowden v. Hughes, 321
             U.S. 1, 11 (1944).

                                                                        , vote
             dilution under the Equal Protection Clause is concerned with
             votes being weighed differently. See Rucho v. Common Cause,
             139 S. Ct. 2484, 2501 (2019)                                    -
             person, one-vote cases refers to the idea that each vote must
             carry equal weight (emphasis added)); cf. Baten v. McMaster,
             967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27, 2020)
                   o vote in the South Carolina system is diluted. Every
             qualified person gets one vote and each vote is counted equally
             in determining the final tally . As explained below, the Voter
             Plaintiffs cannot analogize their Equal Protection claim to
             gerrymandering cases in which votes were weighted
             differently. Instead, Plaintiffs advance an Equal Protection
                                                                      alleged
             violation of state law that does not cause unequal treatment.
             And if dilution of lawfully cast ballots by the unlawful
             counting of invalidly                                -protection
             problem, then it would transform every violation of state
             election law (and, actually, every violation of every law) into a
             potential federal equal-protection claim requiring scrutiny of

                                 Trump for Pres. v. Boockvar, 2020 WL

                                           -34-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.595 Filed 11/14/20 Page 36 of 56




             5997680, at *45 46. That is not how the Equal Protection
             Clause works.11

                     Even if we were to entertain an end-run around the
             Voter                                                        by
             viewing the federal Elections Clause as the source of
                                               vote counting the alleged
             vote dilution would not be a concrete injury. Consider, as
                            that the Voter Plaintiffs take no issue with the
             content of the Deadline Extension; they concede that the
             General Assembly, as other state legislatures have done, could
             have enacted exactly the same Deadline Extension as a valid
                   [], place[], and                      consistent with the
             Elections Clause. Cf. Snowden, 321 U.S. at 8 (concluding that

             statute fair on its face, resulting in its unequal application to
             those who are entitled to be treated alike, is not a denial of
                                                     ; Powell, 436 F.2d at 88
                                                        otherwise valid statute
             constitutes a denial of equal protection only if it represents

             (quoting Snowden, 321 U.S. at 8)). Reduced to its essence, the

             11
                Bush v. Gore does not require us to perform an Equal
             Protection Clause analysis of Pennsylvania election law as
             interpreted by the Pennsylvania Supreme Court. See 531 U.S.

             circumstances . . .     id. at 139 40 (Ginsburg, J., dissenting)
                                               when Supreme Court rejected

             was in 1813 and others occurred during Civil Rights
             Movement and none decided federal equal protection issues).
                                           -35-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.596 Filed 11/14/20 Page 37 of 56




                                claimed vote dilution would rest on their
             allegation that federal law required a different state organ to
             issue the Deadline Extension. The Voter Plaintiffs have not
             alleged, for example, that they were prevented from casting
             their votes, Guinn v. United States, 238 U.S. 347 (1915), nor
             that their votes were not counted, United States v. Mosley, 238
             U.S. 383 (1915). Any alleged harm of vote dilution that turns
             not on the proportional influence of votes, but solely on the
             federal illegality of the Deadline Extension, strikes us as
             quintessentially abstract in the election law context and
                                                  Spokeo, 136 S. Ct. at 1549
             (citing Summers v. Earth Island Inst., 555 U.S. 488, 496
             (2009)). That the alleged violation here relates to election law
             and the U.S. Constitution, rather than the mine-run federal
             consumer privacy statute, does not abrogate the requirement
             that a concrete harm must flow from the procedural illegality.
             See, e.g., Lujan, 504 U.S. at 576
             basis for making the Article III inquiry turn on the source of
                                  .

                     The Voter Plaintiffs thus lack a concrete Equal
             Protection Clause injury for their alleged harm of vote dilution
             attributable to the Deadline Extension.

                         ii.   No particularized injury from votes counted
                               under the Deadline Extension or the
                               Presumption of Timeliness.


                                     ,
             plainly undifferentiated and common to all members of the
                      Id. at 575 (cleaned up); see also Lance, 549 U.S. at
                                           -36-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.597 Filed 11/14/20 Page 38 of 56




             439. The District Court correctly held that the Voter Plaintiffs
                                              tic generalized grievance that
                                         Bognet, 2020 WL 6323121, at *4
             (quoting Carson v. Simon, No. 20-cv-02030, 2020 WL
             6018957, at *7 (D. Minn. Oct. 12, 2020),               on other
             grounds, No. 20-3139, 2020 WL 6335967 (8th Cir. Oct. 29,
             2020)).    The Deadline Extension and Presumption of
             Timeliness, assuming they operate to allow the illegal counting
             of unlawful

             do not dilute a certain group of voters particularly. 12




             on the proportional effect of every vote, but no single voter is
                                            Martel v. Condos, No. 5:20-cv-
             00131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such
                                  is suffered equally by all voters and is not

             12
                  In their complaint, the Voter Plaintiffs alleged that they are

             requesting absentee ballots at a rate far less than the state


             (emphasis in original). Plaintiffs continue to advance this
             argument on appeal in support of standing, and it additionally
             suffers from being a conjectural or hypothetical injury under
             the framework discussed infra Section III.A.2.b.ii. It is purely
             hypothetical that counties where a greater percentage of voters
             request absentee ballots will more frequently have those ballots
             received after Election Day.
                                             -37-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.598 Filed 11/14/20 Page 39 of 56




             this issue are in accord. See id.; Carson, 2020 WL 6018957,
             at *7 8; Moore v. Circosta, Nos. 1:20-cv-00911, 1:20-cv-
             00912, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
             emergency injunction pending appeal denied sub nom. Wise v.
             Circosta, Nos. 20-2104, 20-2017, 2020 WL 6156302 (4th Cir.
             Oct. 20, 2020), application for injunctive relief denied sub
             nom. Moore v. Circosta, No. 20A72 (U.S. Oct. 28, 2020);
             Paher v. Cegavske, 457 F. Supp. 3d 919, 926 27 (D. Nev. Apr.
             30, 2020).

                    But the Voter Plaintiffs

             not a generalized grievance belonging to all voters, because the

                                                       Gill v. Whitford,
             138 S. Ct. 1916, 1929 (2018) (quoting Reynolds v. Sims, 377
             U.S. 533, 561 (1964)).
             showing disadvantage to themselves as individuals have
                                                            Id. (quoting
             Baker v. Carr, 369 U.S. 186, 206 (1962)).

                   The Voter Plaintiffs
             Baker and Reynolds is misplaced. In Baker, the plaintiffs

             legislature as violative of the Equal Protection Clause of the
             Fourteenth Amendment. 369 U.S. at 193. The Supreme Court
             held that the plaintiffs did have standing under Article III

             classification disfavors the voters in the counties in which they
             reside, placing them in a position of constitutionally

                                           -38-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.599 Filed 11/14/20 Page 40 of 56




             unjustifiable inequality vis-à-vis voters in irrationally favored
                         Id. at 207 08.

                    Although the Baker Court did not decide the merits of
             the Equal Protection claim, the Court in a series of cases
             including Gray v. Sanders, 372 U.S. 368 (1963), and
             Reynolds made clear that the Equal Protection Clause
                                              . . the weight of the votes of

             as it prevents a state from discriminating on the basis of the
                                      Reynolds, 377 U.S. at 557 (emphasis
             added). The Voter Plaintiffs consider it significant that the
             Court in Reynolds noted though not in the context of
             standing
                          Id. at 561 (quoting United States v. Bathgate, 246
             U.S. 220, 227 (1918)). The Court then explained
             right to vote encompasses both the right to cast that vote and



                    The right to vote can neither be denied outright,
                    Guinn v. United States, 238 U.S. 347 [(1915)],
                    Lane v. Wilson, 307 U.S. 268 [(1939)], nor
                    destroyed by alteration of ballots, see United
                    States v. Classic, 313 U.S. 299, 315 [(1941)], nor
                    diluted by ballot-box stuffing, Ex parte Siebold,
                    100 U.S. 371 [(1880)], United States v. Saylor,
                    322 U.S. 385 [(1944)]. As the Court stated in
                    Classic
                    choose, secured by the Constitution, is the right
                    of qualified voters within a state to cast their

                                           -39-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.600 Filed 11/14/20 Page 41 of 56




                                                           313 U.S., at
                    315.




                    ballot counted. . . . It also includes the right to
                    have the vote counted at full value without
                    dilution or discount. . . . That federally protected
                    right suffers substantial dilution . . . [where a]
                    favored group has full voting strength . . . [and]
                    [t]he groups not in favor have their votes


             Reynolds, 377 U.S. at 555 & n.29 (alterations in last paragraph
             in original) (quoting South v. Peters, 339 U.S. 276, 279 (1950)
             (Douglas, J., dissenting)).

                     Still, it does not follow from the labeling of the right to
                                        Baker and Reynolds that any alleged
             illegality affecting voting rights rises to the level of an injury
             in fact. After all, the Court has observed that the harms
             underlying a racial gerrymandering claim under the Equal


                              Ala. Legis. Black Caucus v. Alabama, 575 U.S.
             25
             gerrymandering, but who does not live in a gerrymandered


             Gill, 138 S. Ct. at 1930 (quoting United States v. Hayes, 515
             U.S. 737, 745 (1995)) (alteration in original). The key inquiry
                                            -40-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.601 Filed 11/14/20 Page 42 of 56




             for standing is whether the alleged violation of the right to vote
             arises from an invidious classification including those based
                                    ic status, or place of residence within a
             State, Reynolds, 377 U.S. at 561 to which the plaintiff is

             strength and the groups not in favor have their votes
             discounted, id. at 555 n.29 (cleaned up). In other words,
                                       showing disadvantage to themselves
             have standing to bring suit to remedy that disadvantage, Baker,
             369 U.S. at 206 (emphasis added), but a disadvantage to the
             plaintiff exists only when the plaintiff is part of a group of
             voters whose votes will be weighed differently compared to
             another group. Here, no Pennsylvania
             for less than that of any other voter as a result of the Deadline
             Extension and Presumption of Timeliness. 13



             13
               Plaintiffs also rely on FEC v. Akins, 524 U.S. 11 (1998), for
             the proposition that a widespread injury such as a mass tort

             interf                                                  does not

             it. Id. at 24 25.
             Plaintiffs have not alleged an injury like that at issue in
             Akins. There, the p
             to obtain information they alleged was required to be disclosed
             under the Federal Election Campaign Act. Id. at 21. The
             plaintiffs alleged a statutory right to obtain information and
             that the same information was being withheld. Here, the Voter


                                           -41-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.602 Filed 11/14/20 Page 43 of 56




                    This conclusion cannot be avoided by describing one
                                       . . . who lawfully vote in person and
             submit their ballots on time and the other group of voters as
             those whose (mail-in) ballots arrive after Election Day and are
             counted because of the Deadline Extension and/or the
             Presumption of Timeliness.
             original). Although the former group, under Plaintiffs
             should make up 100% of the total votes counted and the latter
             group 0%, there is simply no differential weighing of the votes.
             See Wise, 2020 WL 6156302, at *8 (Motz, J., concurring)

             not count for less relative to other North Carolina voters. This

             in original)). Unlike the malapportionment or racial gerryman-
             dering cases, a vote cast by a voter in the so-called
             group counts not one bit more than the same vote cast by the
                                    no matter what set of scales one might
             choose to employ. Cf. Reynolds, 377 U.S. at 555 n.29. And,
             however one tries to draw a contrast, this division is not based
             on a                                       ,
             race, sex, economic status, or place of residence. Two voters
             could each have cast a mail-in ballot before Election Day at the
             same time, yet perhaps only one of their ballots arrived by 8:00
             P.M. on Election Day, given USPS                             . It
             is passing strange to assume that one of these voters would be
                                                          both votes counted.
             U.S. Const. amend. XIV, § 1.



             Voter Plaintiffs have not alleged that their votes are less
             influential than any other vote.
                                           -42-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.603 Filed 11/14/20 Page 44 of 56




                      The Voter Plaintiffs also emphasize language from
             Reynolds
             . . . nor diluted by ballot-
             Ex parte Siebold, 100 U.S. 371 (1879); United States v. Saylor,
             322 U.S. 385 (1944)). In the first place, casting a vote in

             court even assuming that approval violates the Elections
             Clause is not                              -
             Supreme Court has only addressed this false -tally type of
             dilution where the tally was false as a result of a scheme to cast
             falsified or fraudulent votes. See Saylor, 322 U.S. at 386. We
             are in uncharted territory when we are asked to declare that a
             tally that includes false or fraudulent votes is equivalent to a
             tally that includes votes that are or may be unlawful for non-
             fraudulent reasons, and so is more aptly described as
                        . Cf. Gray, 372 U.S. at 386 (Harlan, J., dissenting)

             vote in consequence of a legislatively sanctioned electoral
             system can, without more, be analogized to an impairment of
             the political franchise by ballot box stuffing or other criminal


                     Yet even were this analogy less imperfect, it still would
             not follow that every        false or incorrect tally is an injury
             in fact for purposes of an Equal Protection Clause claim. The
                            that describe ballot-box stuffing as an injury to
             the right to vote have arisen from criminal prosecutions under
             statutes making it unlawful for anyone to injure the exercise of
                                              See, e.g., Ex parte Siebold, 100
             U.S. at 373 74 (application for writ of habeas corpus); Saylor,
             322 U.S. at 385 86 (criminal appeal regarding whether statute

                                           -43-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.604 Filed 11/14/20 Page 45 of 56




             exercise . . . of any right or privilege secured to him by the
                             applied to conspiracy to stuff ballot boxes);
             Anderson v. United States, 417 U.S. 211, 226 (1974) (criminal
             prosecution for conspiracy to stuff ballot boxes under
             successor to statute in Saylor). Standing was, of course, never
             an issue in those cases because the Government was enforcing
             its criminal laws. Here, the Voter Plaintiffs, who bear the
             burden to show standing, have presented no instance in which
             an individual voter had Article III standing to claim an equal
             protection harm to his or her vote from the existence of an
             allegedly illegal vote cast by someone else in the same election.

                     Indeed, the logical conclusion of the Voter Plaintiffs
             theory is that whenever an elections board counts any ballot
             that deviates in some way from the requirements of
             legislatively enacted election code, there is a particularized
             injury in fact sufficient to confer Article III standing on every
             other voter provided the remainder of the standing analysis
             is satisfied. Allowing standing for such an injury strikes us as
             indistinguishable from the proposition that a plaintiff has
             Article III standing to assert a general interest in seeing the
              proper application of the Constitution and laws a
             proposition that the Supreme Court has firmly rejected. Lujan,
             504 U.S. at 573 74. The Voter Plaintiffs thus lack standing to
             bring their Equal Protection vote dilution claim.

                       b. Arbitrary and Disparate Treatment

                    The Voter Plaintiffs also lack standing to allege an
             injury in the form of
             preferred class of voters because the Voter Plaintiffs have not
             alleged a legally cognizable                         for equal
                                           -44-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.605 Filed 11/14/20 Page 46 of 56




             protection purposes, and because the alleged harm from votes
             counted solely due to the Presumption of Timeliness is
             hypothetical or conjectural.

                          i.   No legally protected

                    The District Court held that the Presumption of

             to cast their ballots after the congressionally established

             multiple days for a select group of mail-in voters whose ballots
             will be presumed to be timely in the absence of a verifiable
                         14
                             Bognet, 2020 WL 6323121, at *6. The District
             Court reasoned, then, that the differential treatment between
             groups of voters is by itself an injury for standing purposes. To
             the District Court, this supposed
             . . harms the [Voter] Plaintiffs because, as in-person voters,
             they must vote by the end of the congressionally established
                                                                        Id. The
             District Court cited no case law in support of its conclusion that
             the injury it identified gives rise to Article III standing.

                                                           several flaws.
             First, the Deadline Extension and Presumption of Timeliness
             apply
                                   choice whether to vote by mail or in
             person, and thus whether to become a part of the so-called
                                                              Whether to


             14
               The District Court did not find that the Deadline Extension
             created such a preferred class.
                                           -45-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.606 Filed 11/14/20 Page 47 of 56




                                                  -in voters was entirely up to
             the Voter Plaintiffs.

                    Second, it is not clear that the mere creation of so-called
                                                         in fact. An injury in
             fact requires the invasion of a legally protected interest.
             Lujan, 504 U.S. at 560. We doubt that the mere existence of
                                                                      An equal
             protection claim will not lie by conflating all persons not
             injured into a preferred class receiving better treatment than
                             Thornton v. City of St. Helens, 425 F.3d 1158,
             1167 (9th Cir. 2005) (quoting Joyce v. Mavromatis, 783 F.2d
             56, 57 (6th Cir. 1986)); see also, e.g., Batra v. Bd. of Regents
             of Univ. of Neb.
             relevant prerequisite is unlawful discrimination, not whether

             Voter Plaintiffs have shown no disadvantage to themselves that
             arises simply by being separated into groupings. For instance,
             there is no argument that it is inappropriate that some voters
             will vote in person and others will vote by mail. The existence
             of these two groups of voters, without more, simply does not
             constitute an injury in fact to in-person voters.

                    Plaintiffs may believe that injury arises because of a
             preference shown for one class over another. But what,
             precisely, is the preference of which Plaintiffs complain? In
             Bush v. Gore, the Supreme Court held that a State may not
             engage in arbitrary and disparate treatment that results in the
                                                                  531 U.S.
             at 104 05.
                                                                     just as
             effectively as by wholly prohibiting the free exercise of the
                                           -46-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.607 Filed 11/14/20 Page 48 of 56




                           Id. at 105 (quoting Reynolds, 377 U.S. at 555)
             (emphasis added). As we have already discussed, vote dilution
             is not an injury in fact here.

                    What about the risk that some ballots placed in the mail
             after Election Day may still be counted? Recall that no voter
             whether in person or by mail is permitted to vote after
             Election D                                argument, it might
             theoretically be easier for one group of voters mail-in
             voters to illegally cast late votes than it is for another group
             of voters in-person voters. But even if that is the case, no
             group of voters has the right to vote after the deadline.15 We
             remember

             Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (citations
             omitted). And a plaintiff lacks standing to complain about his
             inability to commit crimes because no one has a right to
                                 Citizen Ctr. v. Gessler, 770 F.3d 900, 910
             (10th Cir. 2014). Without a showing of discrimination or other
             intentionally unlawful conduct, or at least some burden on
                             voting rights, we discern no basis on which they
             have standing to challenge the slim opportunity the
             Presumption of Timeliness conceivably affords wrongdoers to
             violate election law. Cf. Minn. Voters Alliance v. Ritchie, 720
             F.3d 1029, 1033 (8th Cir. 2013) (affirming dismissal of claims

             15
                Moreover, we cannot overlook that the mail-in voters
             potentially suffer a disadvantage relative to the in-person
             voters. Whereas in-person ballots that are timely cast will
             count, timely cast mail-in ballots may not count because, given
             mail delivery rates, they may not be received by 5:00 P.M. on
             November 6.
                                           -47-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.608 Filed 11/14/20 Page 49 of 56




             by insufficient pre-election verification of [election day
                                                                -election
                                         .

                         ii.   Speculative injury from ballots counted
                               under the Presumption of Timeliness.


             focuses on the potential for some voters to vote after Election
             Day and still have their votes counted. This argument reveals
             that their alleged injury in fact attributable to the Presumption

                         Spokeo, 136 S. Ct. at 1547 48 (quoting Lujan, 504
             U.S. at 560). The Supreme Court has emphasized that a
                                             certainly impending
                      possible for it to constitute an injury in fact. Clapper,
             568 U.S. at 409 (emphasis in original) (quoting Whitmore v.
             Ark., 495 U.S. 149, 158 (1990)). When determining Article III
             standing, our Court accepts allegations based on well-pleaded
             facts; but we do not credit bald assertions that rest on mere
             supposition. Finkelman v. NFL, 810 F.3d 187, 201 02 (3d Cir.
             2016). The Supreme Court has also emphasized
             to endorse standing theories that rest on speculation about the
                                                 Clapper, 568 U.S. at 414. A
             standing theory becomes even more speculative when it
             requires that independent actors make decisions to act
             unlawfully. See City of L.A. v. Lyons, 461 U.S. 95, 105 06 &
             106 n.7 (1983) (rejecting Article III standing to seek injunction
             where party invoking federal jurisdiction would have to
             establish that he would unlawfully resist arrest or police
             officers would violate department orders in future).
                                           -48-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.609 Filed 11/14/20 Page 50 of 56




                     Here, the Presumption of Timeliness could inflict injury
             on the Voter Plaintiffs only if: (1) another voter violates the
             law by casting an absentee ballot after Election Day; (2) the
             illegally cast ballot does not bear a legible postmark, which is
             against USPS policy; 16 (3) that same ballot still arrives within
             three days of Election Day, which is faster than USPS
             anticipates mail delivery will occur;17 (4) the ballot lacks
             sufficient indicia of its untimeliness to overcome the
             Presumption of Timeliness; and (5) that same ballot is
             ultimately counted. See Donald J. Trump for Pres., Inc. v.
             Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J. Oct.
             22, 20
             required for vote dilution harm from postmark rule under New
             Jersey election law); see also Reilly v. Ceridian Corp., 664
             F.3d 38, 43 (3d Cir. 2011) (holding purported injury in fact was

             Appellants will be injured in this case without beginning our

             never co              Trump for Pres. v. Boockvar, 2020 WL
             5997680, at *33, and we are especially reluctant to endorse
             such a speculative theory of injury given Pennsylvania
             mechanisms for deterring and prosecuting voter fraud,




             16
                See Defendant-            s Br. 30 (citing 39 C.F.R. §
             211.2(a)(2); Postal Operations Manual at 443.3).
             17
                  See Pa. Democratic Party, 2020 WL 5554644, at *12 (noting
                                                                         .
                                           -49-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.610 Filed 11/14/20 Page 51 of 56




             Donald J. Trump for Pres., Inc. v. Cegavske, No. 20-1445,
             2020 WL 5626974, at *6 (D. Nev. Sept. 18, 2020). 18

                     To date, the Secretary has reported that at least 655
             ballots without a legible postmark have been collected within
             the Deadline Extension period.19 But it is mere speculation to
             say that any one of those ballots was cast after Election Day.
             We are reluctant to conclude that an independent actor here,
             one of 655 voters decided to mail his or her ballot after
             Election Day contrary to law. The Voter Plaintiffs have not
             provided any empirical evidence on the frequency of voter
             fraud or the speed of mail delivery that would establish a
             statistical likelihood or even the plausibility that any of the 655

             18
               Indeed, the conduct required of a voter to effectuate such a
             scheme may be punishable as a crime under Pennsylvania

                                                       Pa. Stat. & Cons. Stat.

                              ey[ing] any lawful instruction or order of any
                                         id. § 3501 (punishable by up to one
                                                                        id. §

             19
                As of the morning of November 12, Secretary Boockvar
             estimates that 655 of the 9383 ballots received between 8:00
             P.M. on Election Day and 5:00 P.M. on November 6 lack a
             legible postmark. See Dkt. No. 59. That estimate of 655

             counties: Lehigh, Northumberland, Tioga, Warren, and
             Wayne. Id. The 9383 ballots received, however, account for
                                          Id.
                                            -50-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.611 Filed 11/14/20 Page 52 of 56




             ballots was cast after Election Day. Any injury to the Voter
             Plaintiffs attributable to the Presumption of Timeliness is
                                                                   cannot
             constitute an injury in fact.

                B. Purcell

                    Even were we to conclude that Plaintiffs have standing,
             we could not say that the District Court abused its discretion in
             concluding on this record that the Supreme Court election-
             law jurisprudence counseled against injunctive relief. Unique

             reliance on the rules in place when they made their plans to
             vote and chose how to cast their ballots, support that
             disposition
             this status quo, which is
                                                                Purcell v.
             Gonzalez, 549 U.S. 1, 4 5 (2006). One can assume for the sake
             of argument that aspects of the now-prevailing regime in
             Pennsylvania are unlawful as alleged and still recognize that,

             electoral calendar was such that following it
             was the better of the choices available. Perez, 138 S. Ct. at

             close to the election date, the only reasonable option may be to
                                           .

                     Here, less than two weeks before Election Day,
             Plaintiffs asked the District Court to enjoin a deadline
             established by the Pennsylvania Supreme Court on September
             17, a deadline that may have
             whether and when to request mail-in ballots as well as when
                                           -51-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.612 Filed 11/14/20 Page 53 of 56




             and how they cast or intended to cast them. In such
             circumstances, the District Court was well within its discretion
             to give heed to Supreme Court decisions instructing that
                                                           election rules on
                                             Republican
                                       , 140 S. Ct. 1205, 1207 (2020) (per
             curiam) (citing Purcell, 549 U.S. at 1).

                     In Purcell, an appeal from a federal court order
             enjoining the State of Arizona from enforcing its voter
             identification law, the Supreme Court acknowledged that


                                                               ers affecting
             elections, especially conflicting orders, can themselves result
             in voter confusion and consequent incentive to remain away
             from the polls. As an election draws closer, that risk will
                          Id. at 4                                        ar

                                                           Id. at 5.

                    The principle announced in Purcell has very recently
             been reiterated. First, in Republican National Committee, the
             Supreme Court stayed on the eve of the April 7 Wisconsin

             rules by extending certain deadlines applicable to absentee
             ballots. 140 S. Ct. at 1206. The Court noted that it was
             adhering to Purcell                     y emphasized that lower
             federal courts should ordinarily not alter the election rules on
                                      Id. at 1207 (citing Purcell, 549 U.S. at
             1). And just over two weeks ago, the Court denied an
             application to vacate a stay of a district court order that made
                                           -52-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.613 Filed 11/14/20 Page 54 of 56




             Election Day.
             Legislature, No. 20A66, 592 U.S. __, 2020 WL 6275871 (Oct.
             26, 2020) (denying application to vacate stay). Justice
             Kavanaugh explained that the injunction was improper for the
                                 []

                                                                  Id. at *3
             (Kavanaugh, J., concurring). Purcell and a string20 of Supreme
             Court election-
             of election law: When an election is close at hand, the rules of
                                                    Id.

             20
               See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. __,
             2020 WL 5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J.,

             requirement shortly before the election, the District Court
             defied [the Purcell] principle and this Co
             (citations omitted)); Merrill v. People First of Ala., No.
             19A1063, 591 U.S. __, 2020 WL 3604049 (Mem.), at *1 (July
             2, 2020); Republican               , 140 S. Ct. at 1207; see also
                                                       , 977 F.3d 639, 2020
             WL 5951359, at *1 (7th Cir. Oct. 8, 2020) (per curiam)
             (holding that injunction issued six weeks before election
             violated Purcell); New Ga. Project v. Raffensperger, 976 F.3d
                                                    [W]e are not on the eve
             of the election we are in the middle of it, with absentee
             ballots already printed and mailed. An injunction here would
             thus violate Purcell         -known caution against federal
             courts mandating new election rules especially at the last
                              Purcell, 549 U.S. at 4 5)).
                                           -53-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.614 Filed 11/14/20 Page 55 of 56




                    The prevailing state election rule in Pennsylvania
             permitted voters to mail ballots up through 8:00 P.M. on
             Election Day so long as their ballots arrived by 5:00 P.M. on
             November 6. Whether that rule was wisely or properly put in
             place is not before us now. What matters for our purposes

             sufficiently close to the election to raise a reasonable concern
             in the District Court that more harm than good would come
             from an injunction changing the rule. In sum, the District
                                                     Purcell constitutes an

                       wa                       Wis. State Legislature,
             2020 WL 6275871, at *3 (Kavanaugh, J., concurring).

                                  IV.     CONCLUSION

                    We do not decide today whether the Deadline Extension
             or the Presumption of Timeliness are proper exercises of the
                                                       lawmaking authority,
             delegated by the U.S. Constitution, to regulate federal
             elections. Nor do we evaluate the policy wisdom of those two
                                                                     . We hold
             only that
             lawful election rule and in accordance with instructions from
                                             private citizens lack Article III
             standing to enjoin the counting of those ballots on the grounds
             that the source of the rule was the wrong state organ or that
             doing so dilutes their votes or constitutes differential treatment
             of voters in violation of the Equal Protection Clause. Further,
             and independent of our holding on standing, we hold that the
             District Court did not err in denying
             injunctive relief out of concern for the settled expectations of
                                           -54-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-15, PageID.615 Filed 11/14/20 Page 56 of 56




             voters and election officials.   We will affirm the District
             Court
             preliminary injunction.




                                         -55-
